



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on December 31,
2018 and is effective as of January 10, 2019 (the “Effective Date”), by and
between InnerWorkings, Inc., a Delaware corporation (the “Company”), and Donald
W. Pearson (“Executive”).


WITNESSETH:


WHEREAS, the Company desires to employ Executive in the role of Chief Financial
Officer and Executive Vice President, pursuant to the terms and conditions set
forth in this Agreement; and


WHEREAS, Executive is willing and able to render such services to the Company
and desires to do so on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:


1.Employment; Position and Duties. From and after the Effective Date, Executive
shall be employed by the Company as the Chief Financial Officer and Executive
Vice President of the Company. Executive will report directly to the Chief
Executive Officer. In this capacity, Executive agrees to devote his full time,
energy and skill to the faithful performance of his duties herein, and shall
perform the duties and carry out the responsibilities assigned to him to the
best of his ability and in a diligent, businesslike and efficient manner.
Executive’s duties shall include all those duties customarily performed by a
chief financial officer at a company similar to the Company, as well as those
additional duties that may be reasonably assigned by the Chief Executive Officer
or the Company’s Board of Directors (the “Board”). Executive shall comply with
any policies and procedures established for Company employees, including,
without limitation, those policies and procedures contained in the Company’s
employee handbook.


2.Term of Employment. The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall continue until and shall expire on January 7, 2020,
as may be extended in accordance with this Section 2 and unless terminated
earlier by either party, in accordance with the terms of this Agreement. The
Term shall be extended automatically without further action by either party by
one (1) additional year (added to the end of the Term), and then on each
succeeding annual anniversary thereafter, unless either party shall have given
written notice to the other party prior to the date that is ninety (90) calendar
days prior to the date which such extension would otherwise have become
effective electing not to further extend the Term, in which case Executive’s
employment shall terminate on the date upon which the extension would otherwise
have become effective, unless earlier terminated in accordance with this
Agreement. This Agreement may be terminated by Executive, the Chief Executive
Officer or the Board, with or without Cause (as defined below). Upon the
termination of Executive’s employment with the Company for any reason, neither
party shall have any further obligation or liability under this Agreement to the
other party, except as set forth in Sections 4, 5, 6, 7, 8, 9, 10, 16, 17 and 18
of this Agreement. Non-renewal of the Term by the Company shall be treated for
all purposes under this Agreement as a termination by the Company of Executive’s
employment without Cause under Section 4(b).


3.Compensation. Executive shall be compensated by the Company for his services
as follows:


(a)Base Salary. During the Term, Executive shall be paid a base salary (“Base
Salary”) of $37,500 per month (or $450,000 on an annualized basis), subject to
applicable withholdings, in accordance with the Company’s normal payroll
procedures. Executive’s Base Salary shall be reviewed on an annual basis by the
Board for possible increase (but not decrease) based on the Company’s operating
results and financial condition, salaries paid to other Company executives, and
general marketplace and other applicable considerations. Such increased Base
Salary, if any, shall then constitute Executive’s “Base Salary” for purposes of
this Agreement.


(b)Benefits. During the Term, Executive shall have the right, on the same basis
as other members of senior management of the Company, to participate in and to
receive benefits under any of the Company’s employee benefit plans, insurance
programs and/or indemnification agreements, as may be in effect from time to
time, subject to any applicable waiting periods and other restrictions, and to
the benefits afforded to other members of the senior executive team under the
Company’s vacation, holiday and business expense reimbursement policies (all
such benefits, the “Benefits”). Executive shall receive four weeks of vacation
per year pursuant to the Company’s vacation policies or, if greater, the amount
afforded to other members of senior management. In addition, Executive shall be
reimbursed $1,000 per month for automobile expenses.





--------------------------------------------------------------------------------







(c)Bonuses. Beginning in fiscal year 2019, in addition to the Base Salary,
Executive shall be eligible to receive an annual performance bonus at a target
of not less than seventy-five percent (75%) of his Base Salary (the “Performance
Bonus”). The Performance Bonus shall be a discretionary bonus, determined in the
sole discretion of the Board or the Compensation Committee thereof, based upon
Executive’s performance of his duties and the Company’s financial performance,
as well as certain performance targets that are approved by the Board or the
Compensation Committee. The Company will pay Executive’s Performance Bonus for
each year at the same time as annual performance bonus payments for such year
(if any) are made to other participants with respect to such fiscal year, and in
any event, within the two and one half (2½) months following the end of the year
in which the Performance Bonus is earned. The Performance Bonus is intended to
qualify for the short-term deferral exception to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).


(d)Long-Term Incentive Awards. On or as soon as practicable following the
Effective Date, Executive will receive a one-time award of stock-based
compensation (the “Signing Grant”) under and pursuant to the InnerWorkings, Inc.
2006 Stock Incentive Plan, as amended, or any successor plan thereto (the “Stock
Incentive Plan”), equivalent to seven hundred fifty thousand dollars ($750,000)
in grant date target value (100% in restricted stock units), vesting on the
third (3rd) anniversary of the date of grant based on Executive’s continued
employment with the Company. The Signing Grant shall be subject to the terms of
the Stock Incentive Plan and the award agreement entered into with respect
thereto. In addition to the Signing Grant, beginning in fiscal year 2019,
Executive shall be eligible to receive, on substantially the same basis as the
long-term incentive awards granted to other senior executives of the Company,
annual long-term incentive awards under and pursuant to the Stock Incentive
Plan, with a targeted grant date value of one hundred percent (100%) of his Base
Salary, subject to adjustment by the Compensation Committee of the Board in its
sole discretion.


(e)Incentive Compensation Recoupment. Any incentive compensation payable
pursuant to this Agreement shall be subject to any compensation recovery and/or
recoupment policy adopted by the Company to comply with applicable law,
including, without limitation, the Sarbanes-Oxley Act of 2002, the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or to comport with good
corporate governance practices, as such policies may be adopted and/or amended
from time to time.


4.Benefits Upon Termination.


(a)Termination for Cause or Termination for Other than Good Reason. In the event
of the termination of Executive’s employment by the Company for Cause (as
defined below), the termination of Executive’s employment by reason of his death
or Disability (as defined in the Stock Incentive Plan), or the termination of
Executive’s employment by Executive for any reason other than Good Reason (as
defined below), Executive shall be entitled to no further compensation or
benefits from the Company following the date of termination, except the Accrued
Obligations (as defined below), which Accrued Obligations shall be paid to
Executive within thirty (30) calendar days following the date of termination.


For purposes of this Agreement, Executive’s “Accrued Obligations” include, to
the extent not theretofore paid:


(i)Executive’s Base Salary earned through the date of termination;


(ii)Executive’s Benefits, vested or earned through the date of termination;


(iii)Executive’s Performance Bonus for the fiscal year immediately preceding the
fiscal year in which the date of termination occurs if such award has been
earned but has not been paid as of the date of termination;


(iv)Executive’s vested restricted stock, stock options or other long-term or
equity-based incentive compensation; and


(v)Executive’s business expenses that have not been reimbursed by the Company as
of the date of termination that were incurred by Executive prior to the date of
termination in accordance with the applicable Company policy.


For purposes of this Agreement, a termination for “Cause” occurs if Executive’s
employment is terminated by the Company for any of the following reasons:







--------------------------------------------------------------------------------





(A)theft, dishonesty, or falsification of any employment or Company records by
Executive;


(B)the determination by the Board that Executive has committed an act or acts
constituting a felony or any act involving moral turpitude;


(C)the determination by the Board that Executive has engaged in willful
misconduct or gross negligence that has had a material adverse effect on the
Company’s reputation or business;


(D)the determination by the Board that Executive has refused or failed to
substantially comply with the Company’s policies relating to harassment and/or
discrimination; or


(E)the continuing material breach by Executive of any provision of this
Agreement after receipt of written notice of such breach from the Board and a
reasonable opportunity to cure such breach.


For purposes of this Agreement, a termination by Executive shall be for “Good
Reason” if Executive terminates his employment for any of the following reasons:


(1)the Company materially reduces Executive’s duties or authority below, or
assigns Executive duties that are materially inconsistent with, the duties and
authority contemplated by Section 1 of this Agreement;


(2)the Company requires Executive to relocate his office more than one hundred
(100) miles from the current office of the Company without his consent; or


(3)the Company has breached any provision of this Agreement, including but not
limited to, the provisions relating to the payment or providing of compensation
and Benefits in accordance with Section 3 above, and such breach continues for
more than thirty (30) calendar days after notice from Executive to the Company
specifying the action which constitutes the breach and demanding its
discontinuance.


(b)Termination Without Cause or Termination for Good Reason. Each of the Company
and Executive is free to terminate this Agreement, and Executive’s employment
with the Company, at any time, for any reason, in its or Executive’s absolute
sole discretion. Except as otherwise provided in Section 5 of this Agreement, if
Executive’s employment is terminated by the Company for any reason other than
(1) for Cause or (2) by reason of his death or Disability, or if Executive’s
employment is terminated by Executive for Good Reason, Executive shall only be
entitled to:


(i)receive an amount equal to the sum of (A) Executive’s annual Base Salary in
effect on the date of termination, and (B) Executive’s target annual Performance
Bonus for the fiscal year in which the date of termination occurs, payable in
substantially equal installments over a twelve (12) month period following the
termination of Executive’s employment in accordance with the Company’s normal
payroll procedures and subject to applicable withholdings;


(ii)no later than March 15 following the end of the year in which such
termination occurs, in lieu of any annual Performance Bonus for the year in
which such termination occurs, payment of an amount equal to (A) the annual
Performance Bonus that would have been payable to Executive (based on actual
Company performance, without any exercise of negative discretion
disproportionate to any such exercise applicable to other bonus plan
participants) had Executive remained employed by the Company during the entire
year in which such termination occurred, multiplied by (B) a fraction, the
numerator of which is the number of days Executive was employed in the year in
which such termination occurs and the denominator of which is the total number
of days in the year in which such termination occurs, less applicable
withholdings;


(iii)immediate vesting of all outstanding equity-based awards that would
otherwise have vested based solely on the passage of time if Executive’s
employment had continued for a period of twelve (12) months following the
termination thereof;


(iv)with respect to equity-based awards that would otherwise have vested based
on performance, Executive shall vest in the portion of such award (which shall
not exceed 100% of such award) to which Executive would have been entitled had
Executive remained employed until the last day of the applicable performance
period, multiplied by a fraction, the numerator of which shall be the number of
full calendar months elapsed during the performance period through the date
Executive’s employment terminated, plus twelve (12) additional





--------------------------------------------------------------------------------





months, and the denominator of which shall be the total number of months in the
applicable performance period, which awards shall vest and be paid, if and to
the extent that the applicable performance conditions are met, at the same time
and in the same manner as though Executive had remained employed by the Company;
and


(v)the Accrued Obligations.


(c)Release. Notwithstanding anything to the contrary herein, no payments shall
be paid under Sections 4(b)(i), (ii), (iii), (iv), (v) or Section 5 (if
applicable) unless and until Executive executes and delivers a general release
and waiver of claims against the Company (the “Release”) (and any revocation
period expires) by the Release Deadline, acknowledging Executive’s obligations
under Sections 6 and 7 below, and in a form prescribed by the Company; provided,
that such Release shall not require Executive to release any rights to Accrued
Obligations, rights under the Indemnification Provisions (as defined below), or
under this Agreement, and the execution of such Release shall be a condition to
Executive’s rights under Sections 4(b)(i), (ii), (iii), (iv), (v) or Section 5
(if applicable). The “Release Deadline” means the date that is sixty (60)
calendar days after Executive’s separation from service. Payment of any amount
that is not exempt from Section 409A of the Code and that is conditioned upon
the execution of the Release shall be delayed until the Release Deadline,
irrespective of when Executive executes the Release; provided, however, that
where Executive’s separation from service and the Release Deadline occur within
the same calendar year, the payment may be made up to thirty (30) calendar days
prior to the Release Deadline, and provided further that where Executive’s
separation from service and the Release Deadline occur in two separate calendar
years, payment may not be made before the later of January 1 of the second year
or the date that is thirty (30) calendar days prior to the Release Deadline. In
addition, if Section 409A of the Code requires that a payment hereunder may not
commence for a period of six (6) months following termination of employment,
then such payments shall be withheld by the Company and paid as soon as
permissible, along with such other monthly payments then due and payable.


5.Change in Control. Upon the occurrence of a Qualifying Termination (as defined
below), Executive shall, in addition to the benefits set forth in Section 4(b)
of this Agreement, be entitled to receive immediate vesting of all outstanding
equity-based awards (including immediate vesting at the target level of
performance for equity-based awards that would otherwise vest based on
performance). For purposes of this Agreement, a “Qualifying Termination” means a
termination of Executive’s employment within ninety (90) calendar days prior to
or twenty-four (24) months following the consummation of a Change in Control (as
defined in the Stock Incentive Plan) as a result of Executive’s (A) resignation
for Good Reason or (B) termination by the Company without Cause (including due
to a non-renewal of the Term by the Company).


Notwithstanding the foregoing and notwithstanding any less favorable or contrary
treatment in an award agreement or other grant documentation with respect to
equity-based awards, the vesting of all equity-based awards that are not assumed
by a successor company or exchanged for a replacement award on no less favorable
economic terms will be fully accelerated as of the effective date of the Change
in Control (including immediate vesting at the target level of performance for
equity-based awards that would otherwise vest based on performance), and such
equity-based awards shall be paid to Executive within thirty (30) calendar days
after the effective date of the Change in Control.


6.Employee Inventions and Proprietary Rights Assignment Agreement. Executive
agrees to abide by the terms and conditions of the Company’s standard Employee
Inventions and Proprietary Rights Assignment Agreement as executed by Executive
and attached hereto as Exhibit A.


7.Restrictive Covenants.


(a)Covenants Not to Compete or Solicit. During Executive’s employment and for a
period of two (2) years following the termination of Executive’s employment for
any reason, Executive shall not, anywhere in the Geographic Area (as defined
below), other than on behalf of the Company or with the prior written consent of
the Company, directly or indirectly:


(i)perform “services” (as defined below) for (in any capacity, including,
without limitation, as an employee, agent, consultant, advisor, independent
contractor, proprietor, partner, officer, director or otherwise), have any
ownership interest in (except for passive ownership of five percent (5%) or less
of any entity whose securities have been registered under the Securities Act of
1933, as amended, or Section 12 of the Securities Exchange Act of 1934, as
amended), or participate in the financing, operation, management or control of,
any firm, partnership, corporation, entity or business that engages or
participates in a “competing business purpose” (as defined below);







--------------------------------------------------------------------------------





(ii)induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any
customer, potential customer, supplier, licensee, licensor or business relation
of the Company or solicit the business of any customer or potential customer of
the Company, whether or not Executive had personal contact with such entity; and


(iii)solicit, encourage, hire or take any other action which is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or independent contractor of the Company or any subsidiary of the Company to
terminate his or her employment or relationship with the Company or any
subsidiary of the Company, other than in the discharge of his duties as an
officer of the Company.


For purposes of this Agreement, (A) “Geographic Area” shall mean the United
States of America, (B) “services” shall mean services of the type conducted,
authorized, offered, or provided by Executive on behalf of the Company during
the two (2) years prior to the termination of Executive’s employment with the
Company, and (C) “competing business purpose” shall mean the sale or provision
of any marketing or printed materials, items, or other products or services that
are competitive with in any manner the products or services sold or offered by
the Company during the Term.


(b)Confidentiality. Executive shall hold in a fiduciary capacity for the benefit
of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliates, and their respective
businesses, employees, suppliers or customers, which shall have been obtained by
Executive during Executive’s employment by the Company and which shall not be or
become public knowledge (“Confidential Information”). During the Term and after
termination of Executive’s employment with the Company, Executive shall not,
without the prior written consent of the Company or as otherwise may be required
by law or legal process (provided, that Executive shall give the Company
reasonable notice of such process, and the ability to contest it) or as may be
necessary, in Executive’s reasonable discretion, to discharge his duties to the
Company, communicate or divulge any Confidential Information to anyone other
than the Company and those designated by it. Notwithstanding the above, this
Agreement shall not prevent Executive from revealing evidence of criminal
wrongdoing to law enforcement or prohibit Executive from divulging Confidential
Information by order of court or agency of competent jurisdiction, or from
making other disclosures that are protected under the provisions of law or
regulation. Nothing in this Agreement prohibits Executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, Congress, and any Inspector General, or making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation. Executive does not need the prior authorization of the
Company to make any such reports or disclosures, and Executive is not required
to notify the Company that Executive has made such reports or disclosure.


Executive acknowledges and agrees that the Company has provided Executive with
written notice below that the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
provides an immunity for the disclosure of a trade secret to report suspected
violations of law and/or in an anti-retaliation lawsuit, as follows:


(1) IMMUNITY. - An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that -
(A) is made -
(i) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT. - An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual-
(A) files any document containing the trade secret under seal; and


(B) does not disclose the trade secret, except pursuant to court order.


(c)The covenants contained in this Section 7 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area. Except for geographic coverage, each such





--------------------------------------------------------------------------------





separate covenant shall be deemed identical in terms to the covenant contained
in the preceding sections. If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of this Section 7 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
law. If Executive breaches any of the restrictions set forth in this Section 7
and the Company commences a legal proceeding in connection therewith, the time
period applicable to each such restriction shall be tolled and extended for a
period of time equal to the period of time during which Executive is determined
by a court of competent jurisdiction to be in non-compliance or breach (not to
exceed the duration set forth in the applicable restriction) commencing on the
date of such determination.


8.Equitable Remedies. Executive acknowledges and agrees that the agreements and
covenants set forth in Sections 6 and 7 are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Executive breaches any of the terms of said covenants,
and that in the event of Executive’s actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Executive
accordingly agrees that, in the event of any actual or threatened breach by
Executive of any of said covenants, the Company will be entitled to seek
immediate injunctive and other equitable relief, without bond and without the
necessity of showing actual monetary damages. Nothing in this Section 8 will be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of any
damages that it is able to prove.


9.Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of (i) the misuse or misappropriation of trade secrets or proprietary
information or (ii) the breach of any non-competition, non-solicitation or
confidentiality covenants.


10.Governing Law. This Agreement has been executed in the State of Illinois, and
Executive and the Company agree that this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of laws principles.


11.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, provided that such
successor or assignee is the successor to substantially all of the assets of the
Company, or a majority of its then outstanding shares of common stock, and that
such successor or assignee assumes the liabilities, obligations and duties of
the Company under this Agreement, either contractually or as a matter of law. In
view of the personal nature of the services to be performed under this Agreement
by Executive, he shall not have the right to assign or transfer any of his
rights, obligations or benefits under this Agreement, except as otherwise noted
herein.


12.Entire Agreement. This Agreement, including its attached Exhibit A,
constitutes the entire employment agreement between Executive and the Company
regarding the terms and conditions of his employment. This Agreement supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment.


13.No Conflict. Executive represents and warrants to the Company that neither
his entry into this Agreement nor his performance of his obligations hereunder
will conflict with or result in a breach of the terms, conditions or provisions
of any other agreement or obligation to which Executive is a party or by which
Executive is bound, including without limitation, any noncompetition or
confidentiality agreement previously entered into by Executive.


14.Validity. Except as otherwise provided in Section 7, above, if any one or
more of the provisions (or any part thereof) of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions (or any part thereof) shall not in
any way be affected or impaired thereby.


15.Modification. This Agreement may not be modified or amended except by a
written agreement signed by Executive and the Company.


16.Code Section 409A. This Agreement is intended to comply with Section 409A of
the Code, and the interpretative guidance thereunder, including the exceptions
for short-term deferrals, separation pay arrangements, reimbursements, and in
kind





--------------------------------------------------------------------------------





distributions, and shall be administered accordingly. Executive hereby agrees
that the Company may, without further consent from Executive, make the minimum
changes to this Agreement as may be necessary or appropriate to avoid the
imposition of additional taxes or penalties on Executive pursuant to Section
409A of the Code. The Company cannot guarantee that the payments and benefits
that may be paid or provided pursuant to this Agreement will satisfy all
applicable provisions of Section 409A of the Code. In the case of any
reimbursement payment that is required to be made promptly under this Agreement,
such payment will be made in all instances no later than December 31 of the
calendar year following the calendar year in which the obligation to make such
reimbursement arises. For purposes of Section 409A of the Code, Executive’s
right to receive installment payments pursuant to this Agreement will be treated
as a right to receive a series of separate and distinct payments. To the extent
that reimbursements or other in-kind benefits under this letter constitute
nonqualified deferred compensation, (x) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive,
(y) any right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (z) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year. Notwithstanding the
foregoing, if any payments or benefits under this Agreement become subject to
Section 409A of the Code, then for the purpose of complying therewith, to the
extent such payments or benefits do not satisfy the separation pay exemption
described in Treasury Regulation § 1.409A-1(b)(9)(iii) or any other exemption
available under Section 409A of the Code (the “Non-Exempt Payments”), if
Executive is a specified employee as described in Treasury Regulation §
1.409A-1(i) on the date of termination, any amount of such Non-Exempt Payments
that would be paid prior to the six (6) month anniversary of the date of
termination shall instead be accumulated and paid to Executive in a lump sum
payment within five (5) business days after such six (6) month anniversary. A
termination of employment shall be deemed to occur only if it is a “separation
from service” as such term is defined under Section 409A of the Code, and
references to “termination,” “termination of employment,” or like terms shall
mean a “separation from service.”


17.Adjustments Due to Excise Tax.


(a)If it is determined that any amount or benefit to be paid or payable to
Executive under this Agreement or otherwise in conjunction with his employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with his employment) would give
rise to liability of Executive for the excise tax imposed by Section 4999 of the
Code, as amended from time to time, or any successor provision (the “Excise
Tax”), then the amount or benefits payable to Executive (the total value of such
amounts or benefits, the “Payments”) shall be reduced by the Company to the
extent necessary so that no portion of the Payments to Executive is subject to
the Excise Tax. Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of applicable federal, state, and
local income and payroll taxes on such reduced Payments other than the Excise
Tax (collectively, the “Deductions”) is greater than the excess of (1) the net
amount of the Payments, without reduction (but after making the Deductions) over
(2) the amount of Excise Tax to which Executive would be subject in respect of
such Payments. In the event Payments are required to be reduced pursuant to this
Section 17(a), Executive shall designate the order in which such amounts or
benefits shall be reduced in a manner consistent with Section 409A of the Code.


(b)The independent public accounting firm serving as the Company's auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”) shall make in writing in good
faith all calculations and determinations under this Section 17, including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 17, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 17. The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.


18.Indemnification. To the fullest extent permitted by the indemnification
provisions of the laws of the state or jurisdiction of the Company, as
applicable, in effect from time to time, and subject to the conditions thereof,
the Company shall:


(a)indemnify Executive against all liabilities and reasonable expenses that
Executive may incur in any threatened, pending, or completed action, suit or
proceeding, whether civil, criminal or administrative, or investigative and
whether formal or informal, because Executive is or was an officer or director
of or service provider to the Company or any of its affiliates provided,
however, that Executive shall have acted in good faith and in a manner that
Executive reasonably believed to be in the best interests of the Company; and







--------------------------------------------------------------------------------





(b)pay for or reimburse the reasonable expenses upon submission of appropriate
documentation incurred by Executive in the defense of any proceeding to which
Executive is a party because Executive is or was an officer or director of or
service provider to the Company or any of its affiliates, including an
advancement of such expenses to the extent permitted by applicable law, subject
to Executive’s execution of any legally required repayment undertaking.


The preceding indemnification right shall be in addition to, and not in lieu of,
any rights to indemnification to which Executive may be entitled pursuant to the
documents under which the Company is organized as in effect from time to time
and shall not apply with respect to any action or failure to act by Executive
which constitutes willful misconduct or bad faith on the part of Executive. The
indemnification rights of Executive in this Section 18 are referred to herein as
the “Indemnification Provisions.” The rights of Executive under the
Indemnification Provisions shall survive the cessation of Executive’s employment
with the Company. The Company shall also maintain a directors’ and officers’
liability insurance policy, or an equivalent errors and omissions liability
insurance policy, covering Executive with reasonable scope, exclusions, amounts
and deductibles based on Executive’s positions with the Company.


Notwithstanding the foregoing, the Company shall have no obligation to
indemnify, defend or hold harmless Executive from and against any liabilities
and expenses, or to pay for, or reimburse Executive for, any expenses arising
from or relating to (i) Executive’s gross negligence or intentional or willful
misconduct, or (ii) actions or claims which are initiated by Executive unless
such action was approved in advance by the Board.


[Signatures on Next Page(s)]



















































































--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
INNERWORKINGS, INC., a Delaware corporation
 
 
 
 
By:
/s/ Richard S. Stoddart


 
Name:
Richard S. Stoddart
 
Title:
Chief Executive Officer and President
 
 
 
 
EXECUTIVE
 
 
 
/s/ Donald W. Pearson
 
Donald W. Pearson






















































































--------------------------------------------------------------------------------













EXHIBIT A


Employee Inventions and Proprietary Rights Assignment Agreement











